Citation Nr: 1110715	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  07-27 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 percent for asbestosis.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to May 6, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1957 to May 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2006 and September 2006 rating decisions of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  In the July 2006 rating decision, in pertinent part, the RO continued the 10 percent disability evaluation for the Veteran's service-connected asbestosis, and a TDIU was denied in the September 2006 rating decision.  

In September 2008, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

In January 2009 and September 2010, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Regrettably, the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims for an increased rating for the Veteran's service-connected asbestosis and entitlement to a TDIU.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

When this matter was initially before the Board in January 2009, a remand was ordered.  The AMC was instructed to schedule the Veteran an examination to assess the current severity of his service-connected asbestosis.  Specifically, the Board noted that "pulmonary function tests should be conducted, with findings as to forced vital capacity (FVC) and diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO(SB)) . . . ."  It was also requested that the VA examiner comment on the maximum exercise capacity and the presence and extent of any cor pulmonale, pulmonary hypertension, or required outpatient oxygen therapy.  

As such, a VA examination for the Veteran's service-connected asbestosis was conducted in May 2009.  However, the VA examiner failed to address the maximum exercise capacity (in ml/kg/min of oxygen consumption) and the presence and extent of any cor pulmonale, pulmonary hypertension, or required outpatient oxygen therapy, as requested in the January 2009 Board remand.  Due to this lack of necessary information, the Board remanded the claim again in September 2010.  The September 2010 Board remand afforded him an additional VA examination so that the examiner could specifically comment on the maximum exercise capacity and the presence and extent of any cor pulmonale, pulmonary hypertension, or required outpatient oxygen therapy.  

Upon review of the record, there is no indication of such subsequent VA examination report.  In October 2010, the AMC sent a letter to the Veteran notifying him that a VA examination would be scheduled in connection with his claim.  On October 1, 2010, a VA respiratory examination was requested by AMC, as reflected on the Compensation and Pension Exam Inquiry report.  On December 21, 2010, the Veteran was scheduled for a Compensation and Pension examination for his service-connected asbestosis, as indicated on an appointment printout dated December 13, 2010.  However, there is no December 2010 VA respiratory examination report contained within the Veteran's three claims folders and an AMC Temporary Folder.  Notice of this missing VA examination report was also expressed by the Veteran's representative in the January 2011 Appellant's Brief.  The Board finds that the VA examination report must be associated with the claims file.  Thus, additional development is warranted.  

With regards to the Veteran's claim for a TDIU prior to May 6, 2009, the resolution of the aforementioned claim could have an effect upon the claim for a TDIU, and a Board determination on that claim is not warranted until development is completed on the other claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, adjudication of the TDIU claim will be held in abeyance pending further development and adjudication of the Veteran's claim on appeal.  

Because of the aforementioned procedural deficiency, the Board's remand instructions were not complied with, and another remand is needed in order to ensure compliance.  If any action required by a remand is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  While the Board regrets the delay, another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

To ensure that VA has met its duty to assist the Veteran in developing the facts pertinent to the claim and to ensure full compliance with due process requirements, the case is again REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain and associate with the claims file the December 2010 VA examination report for the Veteran's service-connected asbestosis.  If the requested record is not available, or the search for any such record otherwise yields negative results, that fact should clearly be documented in the claims file and another examination to ascertain the severity of the Veteran's service-connected asbestosis should be scheduled.  If an additional examination is deemed warranted, ensure that the VA examiner also provides an opinion as to whether prior to May 6, 2009, any or all of the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.  The claims file must be reviewed in conjunction with any such examination.  

2.  After accomplishing any additional development deemed appropriate, readjudicate the claims for entitlement to an increased rating for the Veteran's service-connected asbestosis and entitlement to a TDIU, prior to May 6, 2009.  If the benefits sought in connection with the claims remain denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



